Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Drawings Objection 
1.        The drawings are objected to because:
(1) The sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1.  See MPEP 608.02 V (t).  
2.        The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elastic member (cited in claim 1) and the driving member (cited in claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) on page 5, reference numeral “4” has been given two different designations as “guiding member” and “driving member”.  
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(a)
1.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.       Claims 1-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
           (1) In claim 1, lines 5-6, it is not clear how the first pencil feeding assembly 2 and the second pencil feeding assembly 3 are capable of moving to left or to right.  There is no description of how this is done.   
           (2) In claim 1, lines 6-7, it is not understood how the base 1 is connected to a guiding member 4 by a not-shown elastic member.
           (3) In claim 1, lines 7-9, it is unclear how the guiding member 4 drives the first pencil feeding assembly 2 and the second pencil feeding assembly 3 to synchronously approach each other inwardly.  There is no description of how this is accomplished.
           (4) In claim 1, lines 9-12, it is not understood how the first pencil feeding assembly 2 and the second pencil feeding assembly 3, when a force caused by insertion of a pencil is applied thereto, are driven by a not-shown driving member to synchronously expend outwardly.  It is noted the guiding member and the driving member are both given a reference numeral “4” as disclosed on page 5 of the specification.  However, from Figs.1 and 2, reference numeral “4” is more like a guiding member that together with the base 1 for housing the first pencil feeding assembly 2 and the second pencil feeding assembly 3.  Thus, it is unclear what the claimed “driving member” is.
           (5) In claim 2, line 5, it is not understood how the term “radical direction” is defined.
           (6) In claim 4, it is not understood what it is meant by “to drive the first feeding assembly and the second pencil feeding assembly to close”.  
           (7) In claim 5, line 5, “the guide member is capable of moving along the guide rails” does not make sense because the guide rails 7 are formed at an outer wall surface of the guide member 4, and guide member 4 does NOT move along the guide rails 7 but are movable as a whole along the structures at the inner wall surface of the base 1.
           
Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.        Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
           (1) In claim 1, it is not clear how the first pencil feeding assembly 2 and the second pencil feeding assembly 3 are driven by a guiding member 4 to “synchronously approach each together inwardly” but are driven by a driving member 4 to “synchronously expand outwardly”.        
           (2) In claim 2, line 5, “a radical direction” is vague.  Exactly which direction is “a radical direction”?
           (3) In claim 4, it is not understood what it is meant by “to drive the first feeding assembly and the second pencil feeding assembly to close”.  Shouldn’t the feeding assemblies be spaced apart for receiving/feeding a pencil inserted therebetween?
           (4) In claim 5, line 5, “the guide member is capable of moving along the guide rails” does not make sense.  The phrase should read --the guide rails are capable of moving along the structures--.
           (5) In claim 6, line 3, “the shaft” is vague and indefinite.  The phrase should read --a respective one of the shafts--.
           (6) In claim 6, line 4, “four lower notches” is vague.  Are these four lower notches in addition to the lower notches cited at line 2 of claim 2?
           (7) In claim 7, line 2, “four upper notches” is vague.  Are these four upper notches in addition to the upper notches cited at line 2 of claim 3?
           (8) In claim 7, lines 3-4, “two adjacent upper notches” and “the upper notches” are indefinite.  Are they the upper notches of claim 3 or of claim 7? 
           (9) In claim 8, the use of the term “turbine” is confusing.  Is the turbine powered by fluid?  
           (10) In claim 8, lines 3-4, it is not clear how the turbine 10 drives the first pencil feeding assembly 2 and the second pencil feeding assembly 3 to rotate “downwardly”.  What does it mean by “rotate downwardly”?  Clockwise or counterclockwise?   Further, exactly what is driving the first pencil feeding assembly 2 and the second pencil feeding assembly 3 upon inserting a pencil between the first pencil feeding assembly 2 and the second pencil feeding assembly 3?  The not-shown driving member of claim 1 or the turbine of claim 8? 

Claim Rejection - 35 U.S.C. 102(a)(1)
1.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.         Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being Hu by (U.S. Patent Application Publication No. 2008/0060720).
            It is noted claim 1 has been rejected under 35 U.S.C.112(a) and 112(b) as set forth.  Examiner is unable to determine how a not-shown driving member drives the first pencil feeding assembly and the second pencil assembly to synchronously expand outwardly.  For examination purpose, such limitation has not been further treated in rejecting claim 1.
            Regarding claim 1, Hu discloses a pencil feeding mechanism (see Fig.2) comprising:
            a base (22); 
            a first pencil feeding assembly (23); and     
            a second pencil feeding assembly (24);
            wherein the first pencil feeding assembly (23) and the second pencil feeding assembly (24) are mounted in the base (22) and are capable of moving to left or to right (i.e. depending the position of the shafts 29,30 of Fig.2 in the guideways 35 of Fig.3), and the base (22) is connected to a guiding member (31,32) via an elastic member (2), wherein the guiding member (31,32) drives the first pencil feeding assembly (23) and the second pencil feeding assembly (24) to synchronously approach each other inwardly (see paragraph [0027], lines 1-7) as claimed.      

Indication of Allowable Subject Matter
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724